Citation Nr: 0914889	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  03-03 109	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as secondary to exposure to Agent Orange.  

2. Entitlement to service connection for hypertension to 
include as secondary to diabetes mellitus. 

3. Entitlement to service connection for an aneurysm to 
include as secondary to hypertension.  

4. Entitlement to service connection for a spinal disability 
to include as secondary to aneurysm.

REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law 

ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the U.S. Air Force from May 1966 to October 1969, including 
service in South Korea from September 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the Veteran failed to appear at a hearing 
before the Board.  In the absence of a timely request for 
postponement or a motion for a new hearing for good cause, 
the request for a hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d). 

In a decision in June 2007, the Board denied the claims of 
service connection and the Veteran then appealed the Board's 
decision to United States Court of Appeals for Veterans 
Claims (Court).  In September 2008, the parties, the Veteran 
and the Secretary of VA, filed a Joint Motion to remand the 
Board's decision.  In an order, dated in September 2008, the 
Court granted the Joint Motion and vacated and remanded the 
matter for compliance with the instructions in the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The Department of Defense (DOD) has determined that Agent 
Orange was used along the Korean Demilitarized Zone (DMZ) 
from April 1968 to July 1969. 

The Veteran served in the United States Air Force and he was 
in Korea from September 1968 to October 1969 as a mail 
processing specialist with Detachments 1105 and 1101, USAF 
PAC PCR, Headquarters Command, at Kwangju Air Force Base and 
at Osan Air Force Base, respectively. 

Veterans assigned to one of the units identified by the DOD 
as being at or near the Korean DMZ during that time period 
are presumed to have been exposed to herbicide agents.  MR21-
1MR, Part IV, Subpart ii, Chapter 2, Section C. 

The Veteran's unit is not one identified by DOD as being 
assigned to the DMZ. Nevertheless, in light of his statements 
that he visited the DMZ twice while in Korea and that he was 
exposed to Agent Orange at Osan Air Force Base, and to ensure 
compliance with the instructions in the Joint Motion, further 
evidentiary development is necessary under the duty to 
assist.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran for the dates (at 
least the month and year) he was with 
Detachment 1105 (OL 1105) USAF PAC PCR, 
Headquarters Command, at Kwangju Air 
Force Base and with Detachment 1101 (OL 
1101) USAF PAC PCR at Osan Air Force 
Base.  

2. Request the morning reports to verify 
the Veteran's transfer to Detachment 1101 
(OL 1101) at Osan Air Force Base. 

3. Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC): 

a). Whether either Detachment 1105 (OL 
1105) USAF PAC PCR, Headquarters Command, 
at Kwangju Air Force Base or Detachment 
1101 at Osan Air Force Base from 
September 1968 to October 1969 was a unit 
exposed to a herbicide agent, 
specifically, 2,4-D; 
2,4,5-T and its contaminant, TCDD 
(dioxin) (Agent Orange); cacodylic acid; 
or picloram.    

b). Whether Agent Orange or  2,4-D, 
cacodylic acid, or picloram was used at 
or in close proximity of Osan Air Force 
Base from September 1968 to October 1969. 

3. After the above development is 
completed adjudicate the claims, 
considering the additional argument and 
evidence submitted by Veteran's counsel 
in April 2009. 
If any benefit sought on appeal remains 
denied, furnish the Veteran and counsel a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


